Citation Nr: 0914999	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the Veteran timely appealed a March 2005 rating 
decision denying, among other things, entitlement to service 
connection for diabetes mellitus, type II, claimed as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for cervical spine 
ossification of posterior longitudinal ligament (OPLL), 
claimed as secondary to Agent Orange exposure or type II 
diabetes mellitus.

3.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant's Representative


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2005, August 2005 and September 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The Veteran 
requested a hearing before the Board, which was scheduled in 
February 2009, but the Veteran was unable to attend due to 
hospitalization.  The Veteran authorized his representative 
to present testimony on his behalf and the transcript is of 
record.

The issues of entitlement to service connection for cervical 
spine OPLL and diabetes mellitus, type II, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT
	
1.  A March 3, 2005 rating decision denied entitlement to 
service connection for, among other things, cervical spine 
OPLL and diabetes mellitus, type II.

2.  Within the appellate time-frame, the Veteran submitted 
statements in May 2005 and January 2006 indicating intent to 
appeal, but the exact issues intended are ambiguous within 
the statements.

3.  Resolving doubt in his favor, the Veteran's May 2005 and 
January 2006 statements represented NODs as to the claims of 
entitlement to service connection for spinal OPLL and 
diabetes mellitus, type II.


CONCLUSION OF LAW

A notice of disagreement with respect to a March 2005 rating 
decision, which denied service connection for diabetes 
mellitus, type II, and OPLL, was timely filed. 38 U.S.C.A. 
§ 7105(b)(1) (West 2002 & Supp. 2008); 38 C.F.R. §§ 19.26, 
20.201, 20.301, 20.302(a) (2005 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges prior statements, specifically dated May 
2005 and January 2006, constituted a timely notice of 
disagreement (NOD) with a March 2005 rating decision denying, 
among other things, a claim of entitlement to service 
connection for diabetes mellitus, type II, claimed as 
secondary to Agent Orange exposure.

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information. 38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).  

With the above criteria in mind, the relevant facts will be 
summarized.  A March 3, 2005 rating decision denied 
entitlement to service connection for eight (8) issues, among 
which included entitlement to service connection for cervical 
spine OPLL and diabetes mellitus, type II.  Thereafter, it 
appears the Veteran wrote his senator for assistance with his 
claim.  The Veteran's senator communicated with the VA on his 
behalf in late March 2005, which the RO construed as a claim 
to reopen entitlement to service connection for cervical 
spine OPLL and diabetes mellitus, type II.  Accordingly, the 
RO sent the Veteran a duty-to-assist letter dated April 6, 
2005 indicating receipt of the Veteran's claims to reopen 
entitlement to service connection for cervical spine OPLL, 
secondary to diabetes mellitus, type II, and entitlement to 
service connection for diabetes mellitus, type II.
 
In response of the April 2005 letter, the Veteran submitted a 
May 2005 statement requesting his claim be sent directly to 
the Board of Veterans Appeals.  It is unclear what "claim" 
the Veteran was referring to at the time, but the Veteran was 
clearly indicating an attempt to "appeal."

The RO, presumably operating under the assumption the Veteran 
sought to "reopen" his claim rather than appeal, issued an 
August 2005 rating decision denying service connection for 
spinal OPLL.  The issue of diabetes mellitus, type II, was 
not addressed despite being identified in the April 2005 
duty-to-assist letter.  Thereafter, the Veteran submitted a 
January 2006 statement indicating as follows:

I...would like you to re-open my claim and have it 
re-evaluated.  I am asking for [service 
connection] for spine condition and am appealing 
the decision that was made.  I am requesting that 
this go before the appeals Board in Washington 
D.C. (Emphasis in original).


The RO construed the January 2006 statement to be a timely 
notice of disagreement (NOD) with the August 2005 rating 
decision and issued a June 2006 Statement of the Case (SOC) 
pertaining to the spine condition on appeal only.  The 
Veteran perfected the appeal as to his spine claim in June 
2006. 

Thereafter, the Veteran's representative indicated in April 
2008 that the Veteran's NOD was ambiguous and should have 
been clarified.  The Veteran's representative now argues it 
was the Veteran's intent to appeal both the spine and 
diabetes issues stemming from the March 2005 denial.  The RO 
denied the timeliness issue raised by the Veteran in April 
2008 and the Veteran perfected an appeal as to the question 
of whether a timely NOD was filed.  The Board notes its 
jurisdiction pertaining to this issue is limited merely to 
adjudicating whether the Veteran timely filed a NOD as to the 
issue of diabetes mellitus type II and, therefore, will not 
address the merits of the actual claim here. 

A timely NOD must be filed within one year of the rating 
decision.  Otherwise, the determination will become final.  
See 38 C.F.R. § 20.302.  The Board concludes, therefore, that 
the April 2008 communication between the RO and the Veteran's 
representative regarding the Diabetes Mellitus, type II claim 
may not constitute a timely NOD.  

A NOD may be filed by the Veteran personally, or by his or 
her representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record or 
accompanies such NOD.  See 38 C.F.R. § 20.301.  Accordingly, 
the Board notes, the communications sent to the VA by the 
Veteran's senator in March 2005 may not constitute a timely 
NOD because the senator was not the Veteran's authorized 
representative at that time.  
 
Within the proper time limit, there were 2 communications 
sent to the RO by the Veteran himself dated May 2005 and 
January 2006.  The pertinent inquiry, then, is whether either 
of these statements constitutes a timely NOD as to the 
diabetes mellitus, type II, and OPLL claims.  Based on the 
evidence and totality of the circumstances, the Board 
concludes they do.

There is no specific wording required for a NOD, but must be 
a written communication from the claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (AOJ) and a desire to contest the result.  38 
C.F.R. § 20.201. 

Again, the March 2005 communications sent to the VA by the 
Veteran's senator may not constitute a timely NOD.  
Similarly, the communications should not have been construed 
as new claims.  In response to the senator's inquiry, the RO 
erroneously sent the Veteran a duty-to-assist letter dated 
April 2005 indicating receipt of a request to reopen claims 
of entitlement to service connection for spinal OPLL, 
secondary to diabetes mellitus, and entitlement to service 
connection for diabetes mellitus, type II.  The Veteran 
responded in a May 2005 letter indicating he wanted his claim 
to be sent directly to the Board of Veterans Appeals.  At 
that time, there was very little ambiguity to what the 
Veteran could have possibly been appealing. 

That is, the issues were not ripe for review by the Board, 
but the May 2005 letter clearly indicates the Veteran's 
desire to appeal the claims.  The only relevant rating 
decision at that point was the March 2005 rating decision 
denying claims of entitlement to service connection for a 
below the knee amputation, diabetes mellitus, loss of use of 
the bilateral upper and lower extremities,  neurogenic 
bladder, erectile dysfunction and spinal OPLL.  The Veteran 
may have been appealing all 8 claims, but at the very least, 
the statement was in response to the April 2005 duty-to-
assist letter identifying the issues of OPLL and diabetes 
mellitus, type II.  

The Board further notes there is little ambiguity that the 
Veteran's main claim is surrounding his cervical spine OPLL, 
which he alleges is a complication of his diabetes mellitus, 
type II.  The rare condition has currently left the Veteran 
paralyzed and has been the primary focus of his appeal.  Even 
so, it is clear the issue is inextricably intertwined with 
the issue of service connection of diabetes mellitus, type 
II.  While the Veteran's arguments are clearly more focused 
on his spine condition, it is doubtful the Veteran would have 
purposefully abandoned the diabetes claim in light of the 
fact that the whole premise of his spine claim is that it is 
a complication of diabetes mellitus, type II.  

After the RO denied the spine issue in a subsequent August 
2005 rating decision, the Veteran submitted another timely 
NOD in January 2006.  The Veteran specifically mentions the 
spine OPLL claim, but also indicates for the second time he 
was appealing the decision made and requesting the claim be 
sent to the Board in Washington, D.C.  Again, the issues were 
not ripe for appellate review by the Board, but the statement 
certainly indicated intent to appeal.

The Veteran's representative argues that the NOD filed by the 
Veteran was at the very least ambiguous and the RO should 
have sought clarification sufficient to identify the issue or 
issues being appealed as required under 38 C.F.R. § 19.26.

The RO, in response, indicates the requirement that the VA 
seek clarification of an ambiguous NOD was not promulgated 
until September 28, 2006 and, therefore, the RO was under no 
such obligation at the time in question.  The Board 
disagrees. 

While there were changes to 38 C.F.R. § 19.26, effective 
September 28, 2006, that further defined the RO's 
responsibilities in reacting to a timely filed NOD, the prior 
version (in effect at that time) still required clarification 
of an ambiguous NOD.  Prior to September 28, 2006, 38 C.F.R. 
§ 19.26, in pertinent part, indicated as follows:

When a Notice of Disagreement is received 
following a multiple-issue determination and it is 
not clear which issue, or issues, the claimant 
desires to appeal, clarification sufficient to 
identify the issue, or issue, being appealed 
should be requested from the claimant or his or 
her representative.  

38 C.F.R. § 19.26 (2005).  


In this case, the Board finds statements received by the 
Veteran in May 2005 and January 2006 clearly indicated intent 
to appeal his claims.  The statements were somewhat ambiguous 
and the RO failed to clarify at either time which issue(s) 
the Veteran specifically intended on appealing.  Indeed, the 
May 2005 statement may have been appealing all 8 of the 
claims denied in the March 2005 rating decisions.  

In light of the April 2005 duty-to-assist letter and the 
Veteran's representative's subsequent statements indicating 
the Veteran intended on appealing both the spine OPLL issue 
and the diabetes mellitus, type II, issue, the Board 
concludes at the very least, the May 2005 and January 2006 
statements submitted by the Veteran constitute a timely NOD 
as to the claims of entitlement to service connection for 
diabetes mellitus, type II, and cervical spine OPLL.  
Accordingly, the Board finds the issue of entitlement to 
diabetes mellitus, type II, is properly on appeal from the 
March 2005 rating decision, but not yet ripe for review by 
the Board. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the benefit sought here is granted, any 
deficiencies in notice were not prejudicial to the Veteran. 


ORDER

Finding the Veteran did file a timely notice of disagreement 
(NOD) with the March 2005 rating decision denying, among 
other things, entitlement to service connection for diabetes 
mellitus, type II, claimed as secondary to Agent Orange 
exposure, this aspect of the appeal is granted.




REMAND

The Veteran alleges his rare cervical spine OPLL, which has 
rendered him paralyzed, is a complication of his diabetes 
mellitus, type II, or, in the alternative, secondary to in-
service Agent Orange exposure.  

Cervical Spine OPLL

The Veteran alleges his spinal condition may be attributable 
to Agent Orange exposure.  A veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, will be presumed to have 
been exposed to an herbicide agent during such service unless 
there is affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

In this case, the Veteran's DD-214 indicates the Veteran's 
service did include some foreign service, but the exact 
location is not noted.  The Veteran does not contend he 
served in Vietnam, but rather indicates he served in the 
Panama Canal.  Even so, the Veteran alleges he was still 
exposed to Agent Orange sprayings.  

Aside from Vietnam, the United States Department of Defense 
(DoD) has confirmed the use of herbicides during the 
Veteran's periods of service in various places in the United 
States as well as internationally.  To assist in ascertaining 
whether the Veteran was actually exposed to herbicides during 
his military service, the RO should obtain his personnel 
records detailing his various unit assignments and locations. 

The Veteran alternatively argues his spine condition is a 
complication, albeit rare, of his diabetes mellitus, type II.  
Accordingly, his spine claim is "inextricably intertwined" 
with the diabetes mellitus, type II, claim.  The Court has 
held that all issues "inextricably intertwined" with an issue 
certified for appeal, are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
181 (1991).  Here, as indicated above, the Veteran's claim of 
entitlement to service connection for diabetes mellitus, type 
II, is not currently ripe for appellate review.  The RO is 
therefore advised that the issue must be adjudicated after 
full development and adjudication of the Veteran's diabetes 
claim.  Id.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from January 2009 to the 
present.

Diabetes Mellitus, Type II

A March 2005 rating decision, in pertinent part, denied a 
claim for service connection for diabetes mellitus, type II.  
As indicated in the above decision, the Board concludes the 
Veteran has submitted a timely notice of disagreement (NOD) 
by virtue of statements submitted by the Veteran in May 2005 
and January 2006. 

Accordingly, the claim must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for treatment of his claimed conditions 
from Puget Sound Health Care Systems and 
the VAMC in Seattle, Washington from 
January 2009 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.


2.  Obtain the Veteran's personnel records 
from the NPRC or any other appropriate 
agency from his Army service from August 
1967 to April 1969.  In so doing, the NPRC 
should request a review of Department of 
Defense (DOD) inventory of herbicide 
operations to determine if herbicides were 
used in an area where the Veteran was 
stationed in Panama.  All efforts to 
obtain these records should be fully 
documented, and the agencies must provide 
a negative response if records are not 
available.

3.  If the DOD review does not confirm use 
of herbicides as described by the Veteran, 
all associated documents should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate organization for verification.  
If unable to provide such information, 
they should be asked to identify the 
agency or department that could provide 
such information and the RO should conduct 
follow-up inquiries accordingly.

4.  Provide the Veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for diabetes mellitus, type II, 
claimed as secondary to Agent Orange 
exposure.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the diabetes claim should not be 
certified to the Board. If so, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.


5.  After completion of the above, and any 
additional development deemed necessary to 
fully adjudicate the Veteran's diabetes 
mellitus, type II, claim, the RO should 
review the spine claim.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter the 
claim should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


